864 F.2d 149
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John M. BRADY, Jr., Petitioner,v.DEPARTMENT OF JUSTICE, Respondent.
No. 88-3198.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1988.

Before MARKEY, Chief Judge, and EDWARD S. SMITH and BISSELL, Circuit Judges.
PER CURIAM.


1
The initial decision of the Merit Systems Protection Board (board), which decision became final on March 16, 1988, docket No. DC07528610190, dismissed for lack of jurisdiction John M. Brady, Jr.'s (Brady) appeal of his resignation from his position with the United States Marshals Service on grounds that Brady's resignation was voluntary and was not tantamount to a removal.  On the basis of the administrative judge's opinion, dated May 28, 1986, the board's decision is affirmed.